Title: To Thomas Jefferson from Albert Gallatin, 19 December 1803
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Decer. 19th 1803
               
               Will you have the goodness to examine the enclosed sketch of the order to be given by you to the Secretary of the Treasury for the delivery of the Louisiana Stock, and to return it, with such remarks as you may think fit, in order that a fair copy may be prepared for your signature, whenever you shall think it proper to issue the order.
               Respectfully Your obedient Servt.
               
                  Albert Gallatin
               
            